DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Double Patenting
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,230,655 (the parent). 
With respect to present claims 1-9, although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
1. A composition that has been stored in a container at one or more temperatures in the range of temperatures of from about −10° C. to about 50° C. over a period of at least 30 days, said composition consisting essentially of HFO-1234yf and α-terpinene, and being in the presence of least one radical initiator contaminant, wherein after said storage period in the presence of said contaminant, said composition has an NVR of HFO-1234yf that is not greater than 0.01 weight % (100 ppm).
2. The composition of claim 1 wherein the composition consists of HFO-1234yf and α-terpinene.
3. The composition of claim 1 wherein the composition is exposed in the container to a radical initiator contaminant during said storage period and wherein said composition consists of HFO-1234yf and α-terpinene.
4. The composition of claim 1 wherein the α-terpinene is present in an amount of at least about 0.0001 percent by weight-based on the amount of HFO-1234yf and α-terpinene present in the composition.
5. The composition of claim 1 wherein the α-terpinene is present in an amount of from 0.0001 to about 1 percent by weight based on the amount of HFO-1234yf and α-terpinene present in the composition and wherein said composition has a Non-Volatile Residue (NVR) value less than 100 ppm after storage for a period of 30 days at a temperature of about −10° C.
6. A heat transfer composition consisting of a composition of claim 1.
7. The heat transfer composition of claim 1 consisting of said HFO-1234yf, at least one additional refrigerant and said α-terpinene.
8. A method of inhibiting the formation of HFO-1234yf polymerization products in the presence of least one radical initiator contaminant, said method comprising forming a refrigerant composition consisting essentially of at least one refrigerant and α-terpinene, wherein said at least one refrigerant contains said HFO-1234yf to produce a refrigerant composition having a NonVolatile Residue (NVR) of the HFO-1234yf less than 0.01 weight percent (100 ppm).
9. A closed storage container containing a refrigerant composition consisting essentially of: (a) at least one refrigerant containing HFO-1234yf; and (b) α-terpinene and having thereon a threaded valve with a cumene hydroperoxide containing sealant on the threaded valve.
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  The present claim limitations substantially overlap those of the patent.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US patent no. 11,021,639 as evidenced by Wikipedia. 
With respect to present claims 1-9, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, the patent claims read as follows:
1. A composition consisting essentially of HFO-1234yf and γ-terpinene.
2. The composition of claim 1 wherein the composition consists of HFO-1234yf and γ-terpinene.
3. The composition of claim 1 wherein the γ-terpinene is present in an amount of at least about 0.0001 percent by weight-based on the amount of HFO-1234yf and γ-terpinene present in the composition.
4. The composition of claim 1 wherein the γ-terpinene is present in an amount of from 0.0001 to about 1 percent by weight based on the amount of HFO-1234yf γ-terpinene present in the composition and wherein said composition has a Non-Volatile Residue (NVR) value less than 100 ppm after storage for a period of 30 days at a temperature of about −10° C.
5. A method of inhibiting the formation of HFO-1234yf polymerization products comprising combining γ-terpinene and said HFO-1234yf to produce a composition having a Non-Volatile Residue (NVR) of the HFO-1234yf less than 0.01 weight percent (100 ppm).
6. A container containing a composition comprising HFO 1234yf and γ-terpinene and having thereon a threaded valve with a cumene hydroperoxide containing sealant on the threaded valve.
The claims for the patent refer to γ-terpinene whereas the present claims have α-terpinene.
Still, the γ- and α- are isomers of each other.  MPEP 2144.09.  The isomers are depicted as follows:
                   
    PNG
    media_image1.png
    123
    50
    media_image1.png
    Greyscale
                                
    PNG
    media_image2.png
    123
    50
    media_image2.png
    Greyscale

    γ-terpinene			α-terpinene
(Source:  “Terpinene”, Wikipedia, English form, p. 1.)
	As seen in the comparison of γ- and α- forms, they are isomers of each other. The only structural difference is the location of the double bonds. 
Based on the foregoing, the claims are rejected.  The presently claimed α- form is the obvious isomer of the γ- form in the claims of the other application.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph applies if this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1 and 4 are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Torres (US 2018/0110689).
With respect to claims 1 and 4, Torres teaches compositions with HFO-1234yf [0201] and alpha (α) terpinene [0083].  Amounts for both components are taught as well [0199, 0210].  The combination of species can be “at once envisaged” by the teachings of the reference.  MPEP 2131.02, III.
Based on the foregoing, the present claims are rejected as anticipated.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2018/0110689).
Torres is discussed above.
It might be argued, though not persuasively, that some “picking and choosing” is required to arrive at the presently claimed invention.
Still, Torres teaches compositions with HFO-1234yf [0201] and alpha (α) terpinene [0083].  Amounts for both components are taught as well [0199, 0210].  
It would have been obvious for composition to have HFO-1234yf [0201] and alpha (α) terpinene, as taught by Torres, because the reference teaches a composition with both components.  The rationale may be different from the applicant’s.  MPEP 2144, IV.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 2017/0267906).
With respect to claims 1-8, Minor teaches compositions with HFO-1234yf [Abstract] and the stabilizer terpinene [0199].  Amounts are taught [0074, 0180].  With respect claims 6 and 7, heat transfer [0003] and lubricants [0181-0187] are taught as well.
Some “picking and choosing” may have been required to arrive at the combination of HFO-1234yf and terpinene.  Nevertheless, Minor clearly teaches the use of HFO-1234yf as the heat transfer agent and further teaches the use of terpinene as a stabilizer in that composition.  Again, the rationale may be different from the applicant’s.  MPEP 2144, IV.  
Minor does not appear to explicitly teach the α form of terpinene.  Still, the reference teaches the use of terpinene.  The α form would have been obvious as one of a small number of different terpinenes.
Claims 2 and 3 provide that the composition “consists (essentially) of” HFO-1234yf and α-terpinene. Regardless of those limitations, Minor teaches amounts of HFO-1234yf and terpinene that are sufficiently high to exclude the presence of other components.
With respect to claims 5 and 8, Minor does not appear to explicitly teach the Non-Volatile Residue (NVR) value presently claimed.  Just the same, the reference teaches the presence of HFO-1234yf and terpinene as presently claimed.  (Again, the α form would have been obvious as one of a small number of different terpinenes.)  Compositions with the same ingredients in the same amounts would have been expected to have the same properties.  MPEP 2112.01, II.
It would have been obvious for a composition with HFO-1234yf and terpinene, as taught by Minor, to have the α form of terpinene, among a limited number of terpinenes, because the reference teaches a refrigerant composition.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 2017/0267906) in view of Durali (US 2013/0150519.
Minor is discussed above.  Of course the composition is kept in sealed container.  A treaded valve is a well-known means to seal the container.
With respect to claim 9, Minor does not appear to explicitly teach the use of a cumene hydroperoxide containing sealant on the threaded valve.
Durali teaches the use of the compound cumene hydroperoxide as a polymerization initiator [0030].  The compound would initiate polymerization of a polymer as the sealant on the threaded valve of the container.
It would have been obvious for a composition with HFO-1234yf and α-terpinene, as within the teachings of Minor, to be in a container having a treaded valve, as a well-known means to contain the composition, which is sealed with cumene hydroperoxide used to polymerize the polymer sealant, as taught by Durali, because Minor teaches the composition and Durali teaches the mean to seal it.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761